Citation Nr: 1106007	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-42 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses in the amount of $1,660.95, incurred on March 18, 2009, 
at Bailey Medical Center.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The statement of the case shows active duty from May 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 decision of a Medical Center of the 
Department of Veterans Affairs (VA), which denied the Veteran 
reimbursement for unauthorized medical expenses on March 18, 
2009, in the amount of $1,660.95, from Bailey Medical Center.  
The Veteran subsequently initiated and perfected an appeal of 
this administrative determination. 

In June 2010, the Veteran testified at a Travel Board hearing in 
Muskogee, Oklahoma, before the undersigned Acting Veterans Law 
Judge.  The transcript of the hearing is in the claims file.

During his June 2010 hearing the Veteran testified that he 
was seeking reimbursement for a separate doctor's bill in 
the amount of $110.00.  That matter, which has not been 
considered, is referred back for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks payment or reimbursement for unauthorized 
medical expenses received on March 18, 2009.  Review of the 
claims file reflects several evidentiary and procedural 
deficiencies.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notice, as required 
by 38 U.S.C.A § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004). 

In this case, there is no document that satisfies the VCAA notice 
requirements.  Remand for notice to the Veteran, by letter, of 
the information and medical or lay evidence necessary to 
substantiate the claim for reimbursement must be provided.  

The Board further notes that reimbursement of unauthorized 
medical expenses may be authorized in multiple ways.  See 38 
U.S.C.A. §§ 1725, 1728.  Among the requirements of § 1725, which 
provides for reimbursement of medical expenses for nonservice-
connected Veterans, the Veteran must have been enrolled in the VA 
healthcare system, and must have received such healthcare in the 
past 24 months prior to the unauthorized medical treatment.  38 
U.S.C.A. §§ 1705, 1725(b). 

In the present case, the claim was apparently considered under 
the provisions of 38 U.S.C.A. § 1725.  However, the record 
contains no evidence that the Veteran was enrolled in the VA 
healthcare system in March 2009, or that he had received such 
healthcare in the 24 months prior to the March 18, 2009, 
unauthorized medical treatment.  In order to adjudicate the 
pending appeal, the record must contain a specific finding 
clearly addressing this eligibility requirement.  38 U.S.C.A. § 
1725(b)(2)(A), (B).  

Finally, while the Veteran's dates of service are listed in the 
statement of the case as May 1966 to July 1969, and his service 
is characterized as honorable, the record likewise lacks a copy 
of his DD-214 or other official verification of dates and 
character of service.  Such documentation must also be obtained 
on remand to the VA medical center.  Since the case is being 
returned a copy of the Veteran's most recent rating decision, if 
any, should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 3.159(b), 
provide the Veteran notice, by separate 
letter, of the information and medical or lay 
evidence that is necessary to substantiate 
the claim for reimbursement of unauthorized 
medical expenses.  The letter must inform the 
Veteran portion of the information and 
evidence VA will obtain, and the information 
and evidence the Veteran is to provide.  

2.  Associate, in the claims file, a copy of 
the Veteran's most recent rating decision, if 
any.

3.  Associate, in the claims file, evidence 
of the Veteran's enrollment in the VA 
healthcare system and his treatment within 
the 24 months prior to March 18, 2009, to 
include records reflecting his healthcare 
status (i.e., VA progress notes).

4.  Associate, in the claims file, 
evidence of the Veteran's dates and 
character of service, to include a copy 
of his DD-214 or similar documentation.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

